Citation Nr: 1613051	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  13-10 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to March 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

A Travel Board hearing was held on February 11, 2016, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2014) and who is rendering the determination in this case.  A transcript of the hearing is of record.

The issues of entitlement to service connection for an acquired psychiatric disability to include PTSD and entitlement to service connection for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran did not have hypertension during active service or within one year of active service, and the currently diagnosed hypertension is not etiologically related to service, to include exposure to herbicides.  





CONCLUSION OF LAW

Hypertension was not incurred or aggravated during active service, and the incurrence or aggravation of hypertension during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  Letters dated in May 2010 and July 2010 satisfied the duty to notify provisions.  The letters included proper notice to the Veteran regarding the regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that a VA examination/opinion is not warranted in this case.  The Secretary's obligation under 38 U.S.C. § 5103A(d)  to provide the Veteran with a medical examination or to obtain a medical opinion occurs when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  As is discussed in greater detail below, the service treatment records are negative for any complaint or finding of high blood pressure.  Although the Veteran alleges that his current hypertension is related to service, to include herbicide exposure, his suggestion of the etiology of his hypertension is not a sufficient "indication" that his hypertension may be causally related to service to warrant a VA examination.  Moreover, there is nothing suggesting that the Veteran had high blood pressure during service or within a year of service, or that the current hypertension is related to service other than the Veteran's own statements.  Medical evidence does not show elevated blood pressure readings in service and ever since, and it does not show any relationship between hypertension and service, to include herbicide exposure.  Although the standard under McLendon to obtain a VA examination is low, the Board finds that a claim of etiology by someone without the required medical or scientific expertise and without any supporting evidence, is insufficient.  In this case, there is no competent medical evidence that finds a causal link between the Veteran's hypertension and any incident of active service.  Therefore, the Board concludes that there is no duty to provide a medical opinion in this case.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

There is no indication in the record that any additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

Legal Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including hypertension, will be presumed to have been incurred in service if manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability benefits. In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54. 

A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era. "  Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  See also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008). 

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; B cell leukemia, Parkinson's disease, multiple myeloma; non-Hodgkin's lymphoma; early onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  38 C.F.R. § 3.309(e). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. 
 § 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 -346 (1994); see also Notice, 61 Fed. Reg. 41,442 -449 (1996). 

Where the evidence does not warrant presumptive service connection, the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises. It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2). 

Initially, the Board notes that, for VA purposes, hypertension means that the diastolic pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic pressure is predominantly 160 or greater with a diastolic pressure of less than 90. See 38 C.F.R. § 4.104 , Diagnostic Code 7101. As such, specific medical testing is required to determine if a person has hypertension. Therefore, competent medical evidence is required to diagnose this disability and determine the etiology thereof.

The Veteran claims that he is entitled to service connection for hypertension because it is etiologically related to service.  In his VA Form 9, the Veteran indicated that his hypertension is due to Agent Orange exposure during service.

A review of the service treatment records reflects that the Veteran was not diagnosed with hypertension in service.  There is also no record of elevated blood pressure readings in service.  The June 1968 separation examination report notes that blood pressure was 122/82.  The separation examination report of medical history reflects that the Veteran denied having high or low blood pressure.

The post service medical evidence indicates that hypertension was first diagnosed in 2005.  

Regarding the claim as due to herbicide exposure, the Board notes that the Veteran served in Vietnam and as such, exposure to herbicides is conceded.  However, hypertension is not among the diseases presumptively associated with herbicide exposure.  Moreover, there is no competent evidence of a nexus between the Veteran's hypertension and herbicide exposure.  The only evidence suggesting such a relationship is the Veteran's own statements, and he is not competent to provide such an opinion.

However, as previously noted, even if a disease is not included in the list of presumptive disabilities, a claimant is not precluded from establishing service connection based on exposure to herbicide with proof of direct causation.  38 U.S.C.A. § 1113(b); Combee v. Brown, 34 F. 1039, 104 (Fed. Cir. 1994).

Regarding the claim on a direct service connection basis, the Board finds that the preponderance of the evidence is against the claim.  Initially, the Board notes that there is no evidence of hypertension during service or within one year of service.  Importantly, hypertension was first diagnosed in 2005 and there is no competent evidence suggesting that the Veteran's hypertension is etiologically related to service in any way.  

There is no medical opinion as to the etiology of the hypertension.  The Veteran, as a lay person, is not competent to establish a diagnosis of hypertension in service based on his senses alone.  Blood pressure is measured using a sphygmomanometer, and hypertension is detected from those readings.  As a result, hypertension is not a condition that one could identify through senses alone, and the Veteran is not competent to identify it without a sphygmomanometer and the resulting blood pressure readings.  See Jandreau, 492 F.3d at 1376-77.  Furthermore, the Veteran's blood pressure was taken at his separation from service, and was shown to be within normal limits.  There is no indication in the service treatment records that the Veteran was ever found to have high blood pressure at that time, nor is there any evidence that he was found to have high blood pressure within a year after service.  As previously noted the Veteran was not found to have hypertension until 2005, over 30 years after his separation from service.

While the post-service medical evidence reflects a diagnosis of hypertension, there is no evidence as to its etiology.  The Board finds that no remand for such an opinion is required in this case because the evidence does not indicate that hypertension may be associated with service, for the following reasons.  The Veteran's service treatment records are negative for any complaints, diagnoses, or treatment of hypertension.  The Veteran has not provided any medical evidence indicating that his hypertension is related to service, and while he may believe he might have had high blood pressure in service, the normal blood pressure reading taken at separation provides medical evidence that he did not.  The evidence thus indicates that the Veteran did not have hypertension in service or a diagnosis of hypertension within one year of service, nor does it suggest that a nexus exists between the Veteran's current disability and an in-service event. 

In short, as there is no competent and credible evidence that hypertension was incurred in service or within a year of separation from service, the preponderance of the evidence is against the claim for service connection for hypertension.

The Board has again considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim and that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan, 573 F.3d at 1287. 



ORDER

Entitlement to service connection for hypertension is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record reflects that the Veteran served in Vietnam and received the combat infantryman badge.  As such, combat service is conceded.

A review of the record reflects that a May 2010 PTSD screening test was positive.  The Veteran underwent a VA examination in May 2010 and it was determined that the Veteran did not meet the criteria for a diagnosis of PTSD.  Instead, generalized anxiety disorder was diagnosed.  In June 2011 a VA medical opinion was obtained; the examiner opined that it is not likely that the generalized anxiety disorder is a result of service.  No rationale was provided apart from noting that the opinion was rendered after thorough review of the medical records and past psychiatric evaluation.

At the Travel Board hearing the Veteran testified that he has anxiety and sleep disturbances.  He also experiences avoidance, he drinks too much, and has difficulty with crowds.  He further testified that the VA examination was very cursory and inadequate.

If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Here, the opinion does not contain an adequate rationale.  Under the circumstances, and considering the Veteran's testimony, a remand is required for a new VA examination with a medical opinion that includes a complete rationale.

With respect to the Veteran's claim of entitlement to service connection for bilateral hearing loss, he underwent a VA examination in June 2010.  The report of that examination reveals that the Veteran does not have hearing loss for VA purposes.  However, he testified at the Travel Board hearing that his hearing had become worse since that June 2010 VA examination.  As such, the Board finds that remand for a new examination is warranted.

As the record reflects that the Veteran receives treatment for his hearing loss through VA, and the most recent VA treatment records in the claims file are dated in September 2010, up-to-date VA treatment records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's VA treatment records dating from September 2010 to the present, and associate them with the claims file.

2.  Schedule the Veteran for a VA psychiatric examination.  The claims folder, to include a complete copy of this Remand, must be made available to the examiner, and a report of the examination should include discussion of the Veteran's medical history and assertions.  All necessary tests and studies, to include psychological testing should be accomplished, and all clinical findings should be reported in detail. 

The examiner should note that the Veteran served in combat in Vietnam.  The examiner should then address the following: 

a. Does the Veteran meet the DSM-V criteria for a diagnosis of PTSD?

b. If he does have PTSD, then provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's PTSD is the result of his combat service. 

c. As to any other currently diagnosed psychiatric disability, to include the diagnosis of generalized anxiety disorder, an opinion should be provided as to whether it is at least as likely as not (50 percent probability or more) that the disability had its onset during service or is otherwise etiologically related to service, to include the Veteran's combat service. 

The examiner must provide a rationale for the opinions expressed.

3.  Schedule the Veteran for a VA examination or examinations in order to determine the nature and etiology of any current bilateral hearing loss.

The claims file and a copy of this Remand must be provided to the examiner and reviewed in conjunction with the examination.  Any appropriate diagnostic testing should be conducted. 

The examiner should note that the Veteran served in combat and excessive noise exposure is conceded.  The examiner must review all pertinent records associated with the claims file, including the Veteran's post-service VA medical records and statements, and provide an opinion on the following: 

Is any current hearing loss at least as likely as not (50 percent probability or greater) caused by or related to in-service noise exposure?

In rendering the above opinion, the examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

All stated opinions should be supported by a clear rationale, and should include a discussion of the specific evidence on which the opinion is based.
 
3.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claims.  38 C.F.R. §3.158, 3.655 (2015).

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


